Citation Nr: 1213231	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  06-03 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus including as secondary to exposure to herbicide. 

2.  Entitlement to service connection for residuals of a cerebrovascular accident including as secondary to diabetes mellitus. 

3.  Entitlement to service connection for left heel spurs including as secondary to service connected right knee and right ankle disabilities. 

4.  Entitlement to a rating in excess of 10 percent prior to August 29, 2005 and in excess of 20 percent thereafter for residuals of surgery for cartilage damage of the right knee. 

5.  Entitlement to a rating in excess of 10 percent for a burn scar of the right ankle. 




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to October 1969. 

This appeal comes before the Board of Veterans' Appeals (Board) from a February 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted an increased rating of 10 percent for a right ankle scar and that denied service connection and increased ratings for the other issues on appeal.  

In a November 2005 statement of the case, the RO granted an increased rating of 20 percent for residuals of right knee surgery, effective August 29, 2005.  

In a February 2006 substantive appeal, the Veteran requested a hearing before the Board sitting in Washington, D.C.  In correspondence in January 2010 sent to the Veteran's address of record, the Board informed the Veteran of a scheduled hearing in June 2010.  The Veteran acknowledged other correspondence sent to this address before and after the notice, and the notice was not returned by the U.S. Postal Service as undeliverable.  The Veteran failed to appear for the hearing with no request to reschedule or good cause shown.  The request for a hearing was considered withdrawn.  38 C.F.R. § 20.702 (d) (2011).  

In December 2010, the Board denied service connection for the left heel disorder and remanded the remaining issues for further development.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  In July 2011, the Court vacated that portion of the decision relevant to the left heel disorder and remanded the appeal for compliance with the instructions in a Joint Motion for Remand.  

The Virtual VA paperless claims processing system contained rating decisions dated in May 2009 and August 2011 that were not in the claims file.  The May 2009 decision addressed issues unrelated to this appeal.  The August 2011 decision incorrectly determined that the February 2004 RO decision that denied service connection for diabetes mellitus was final.  The RO again addressed the issue as a petition to reopen a final disallowed claim.  However, the February 2004 decision was not final and was under development as directed in the Board's December 2010 remand.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C. 


REMAND

In December 2010 decision denying service connection for a left heel disorder, the Board in part relied on the observations and opinion of a VA physician in August 2005.  The physician diagnosed left heel spurs but concluded that the spurs were not secondary to a service-connected right knee disability.  The physician noted only that the right knee injury preceded the left heel symptoms by many years.  In a July 2011 Joint Motion for Remand, the parties concluded that this examination was not adequate because it was not clear why the residual effects of right knee surgery including an abnormal gait did not cause or aggravate the left heel spurs and why a more detailed rationale could not be provided.  The parties directed that an additional examination be performed to include a detailed review of the Veteran's medical history and a complete analysis of the theory of causation including an altered gait.  

Further, the parties acknowledged the Veteran's request for a hearing before the Board and the Board's January 2010 correspondence that scheduled the hearing in June 2010.  The parties noted that the request for a hearing was not withdrawn and that the hearing was not held.  The parties did not discuss the Veteran's failure to appear as scheduled.  Nevertheless, the parties directed the Board to determine whether the Veteran continued to desire a hearing and provide a hearing if requested.   As such, the Board has no discretion and must remand this matter for compliance with the Court's July 2011 order granting the parties' Joint Motion for Remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's order extends to the terms of the agreement struck by the parties that form the basis of the Joint Motion for Remand).  

In October 2011 and November 2011, the Appeals Management Center received research reports from the National Archives and Records Administration with a command history and selected deck logs from the USS Rogers (DD-876) for operations in the Western Pacific during the Veteran's tour of duty in 1969.  The information is pertinent to the Veteran's contention that he visited the Republic of Vietnam and was exposed to equipment brought from shore to his ship.   Copies of this new evidence must be provided to the Veteran and his representative with an opportunity to respond.  38 C.F.R. § 19.37 (b) (2011).  After consideration of the evidence, a supplementary statement of the case must be issued including an adjudication of entitlement to direct service connection for exposure to herbicide from contact with personal articles, equipment, and aircraft brought to his ship by shore based personnel.  

In December 2011, the Veteran submitted correspondence from a private orthopedic physician, Dr. J.P.F., with a waiver of consideration of the evidence by the AOJ.  The physician provided a one-sentence opinion that the Veteran's left foot and right knee disorders are service connected with no rationale.  Although the evidence is favorable, the opinion is inadequate for the same reasons as noted in the Joint Motion as it is unsupported by a review of the history or an adequate rationale.  Therefore, authorization from the Veteran to obtain clinical records of care from this physician is necessary to decide the claim. 38 C.F.R. § 3.159 (c) (2011).  

Finally, the Veteran and his representative have been provided notices regarding the criteria for direct and secondary service-connection for other disabilities but an adequate notice relevant to the left heel disorder has not been provided and is necessary prior to readjudication of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with a notice of all criteria required to establish service connection on a direct and secondary basis for the left heel disorder including information on the assignment of a rating and effective date should service connection be granted and information on VA's and the Veteran's respective responsibilities to obtain relevant evidence. 

2.   Provide the Veteran with copies of the correspondence, command history, and deck logs obtained from the National Archive and Records Administration dated in October 2011 and November 2011 relevant to the operations of USS Rogers with an opportunity to respond. 

3.  Request from the Veteran authorization to obtain clinical records from his attending private orthopedic physician, Dr. J.P.F.  If authorized, request clinical records and any additional opinion relevant to the Veteran's residuals of right knee surgery and left heel disorder and associate any records received with the claims file.  

4.  Schedule the Veteran for an examination of his left heel spurs by an appropriately qualified VA physician. Request that the physician review the claims file including private and VA records of the residuals of surgery to the right knee and scar of the right ankle and note the review in the examination report.  Request that the examiner evaluate the Veteran's left heel symptoms and provide a diagnosis and detailed opinion and rationale whether the left heel disorder is at least as likely as not (50 percent or greater possibility) caused or aggravated by the right knee or right ankle disabilities or any other aspect of service.  

5.  Review the claims file to ensure that all the foregoing requested development is completed, and arrange for any additional development indicated.  Then, readjudicate the claims for service connection for diabetes mellitus, residuals of a cerebrovascular accident, and a left heel disorder.   If and only if additional relevant evidence was received during development relevant to the right knee and right ankle scar, readjudicate the claims for increased ratings for the right knee and right ankle scar.  If any benefit sought remains denied, the RO issue an appropriate supplemental statement of the case and provide the appellant and his representative the requisite time period to respond.  

6.  Then, request from the Veteran whether he desires a hearing before the Board.  If so desired, schedule the hearing at the first appropriate opportunity.  Absent a request for a hearing at the RO or by videoconference from the RO, the case should then be returned to the Board for further appellate review, if otherwise in order.  

The purposes of this remand are to ensure notice is complete and to assist the appellant with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



